Citation Nr: 0909616	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, to include arthritis.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral foot 
condition, to include jungle rot.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected tinnitus. 

5.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss. 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1959, and from November 1959 to May 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied claims for service connection for a bilateral foot 
condition, a bilateral knee condition, and hepatitis C. 

The Board also notes that the Veteran submitted a January 
2007 NOD with regard to a January 2007 denial of his claim 
for entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  However, the 
Veteran withdrew his appeal of this issue in a June 2007 
statement.  As such, this issue is currently not before the 
Board.  

Finally, the Board notes that the Veteran requested a local 
hearing before a Decision Review Officer in a statement 
attached to his June 2006 VA Form 9 Appeal.  However, in a 
September 2006 statement, he requested that his scheduled 
personal hearing be canceled and that his appeal be forwarded 
to the Board.  The Veteran also indicated on his June 2006 VA 
Form 9 Appeal that he would like a hearing before the Board.  
In a statement submitted in June 2007, the Veteran withdrew 
this request as well. 

The issues of entitlement to service connection for a 
bilateral foot condition, entitlement to an evaluation in 
excess of 10 percent disabling for service-connected 
tinnitus, and entitlement to a compensable evaluation for 
service-connected bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Chronic right knee disability did not manifest in 
service, degenerative joint disease was not exhibited within 
one year of service discharge, and the most probative medical 
evidence of record is against the finding that the Veteran's 
right knee disability is etiologically related to any 
incident, accident, or injury occurring during his active 
service.

2.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's current left knee disability (degenerative 
joint disease, status post total knee replacement) is shown 
to be etiologically related to an in-service injury.

3.  The Veteran is not shown by the medical evidence of 
record to have a confirmed diagnosis of hepatitis C that is 
etiologically related to a disease, injury, or event in 
service. 

4.  The Veteran is not shown by competent medical evidence to 
have a skin condition of the bilateral feet, to include 
jungle rot, that is etiologically related to a disease, 
injury, or event in service.







CONCLUSIONS OF LAW

1.  The Veteran's right knee degenerative joint disease was 
not incurred in or aggravated by active military service.  
See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  Service connection for left knee degenerative joint 
disease, status post total knee replacement, is warranted.  
See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  The Veteran does not have hepatitis C that was incurred 
in or aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  A skin condition of the bilateral feet, to include jungle 
rot, was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in February 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, a March 2006 letter described how 
appropriate disability ratings and effective dates were 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As indicated above, complete VCAA notice was not provided 
until after the initial unfavorable AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 
notice was provided to the Veteran, the claim was 
readjudicated in a June 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Veteran was provided a VA examination, which addressed 
his claim for service connection for a bilateral knee 
condition in May 2007.  The examiner reviewed the claims 
folder.  The Board finds this examination report and opinion 
to be thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regard to this claim.

With regard to his claim of service connection for Hepatitis 
C, the Board notes that the Veteran was not provided a 
specific VA examination.  However, as will be discussed in 
greater detail below, the competent medical evidence of 
record is against a current diagnosis of the claimed 
disorder.  An examination is not required.  See McLendon, 
supra.  

With regard to the Veteran's claim for service connection for 
jungle rot of the bilateral feet, the Board concludes an 
examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  As discussed below, there is no evidence of a 
diagnosis of skin condition of the feet until several decades 
post-service and no evidence linking these conditions to 
active service.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).

1.  Entitlement to service connection for a bilateral knee 
condition, to include arthritis.

The Veteran is seeking entitlement to service connection for 
a bilateral knee condition.  Specifically, the Veteran 
asserts that he injured his knees while jumping from an 
exploding vehicle that was moving at 30 miles per hour.  See 
Veteran's statement, December 2003.

A review of the Veteran's service treatment records shows no 
complaints, treatment, or diagnosis of a condition of either 
or both knees.  

With regard to a current bilateral knee disability, the Board 
notes that the Veteran underwent a VA examination in May 
2007.  At this examination, the physician reviewed the 
Veteran's claims folder and noted his assertions that he 
jumped from a truck which was hit by a rocket in 1968 while 
on active duty in Vietnam, injuring both of his knees.  The 
physician noted that the Veteran did not seek medical help 
for this injury, nor did he undergo a discharge examination.  
The Veteran did, however, undergo an annual physical 
examination in 1970, which indicated that his lower 
extremities were within normal limits.  Upon examination of 
the Veteran and noting that he underwent a total knee 
arthroplasty in 2006, the examining physician diagnosed the 
Veteran with traumatic injuries to the left knee with 
subsequent degenerative changes with recent total knee 
arthroplasty with residuals and traumatic injuries to the 
right knee with subsequent severe degenerative changes with 
residuals.  The physician further noted that the Veteran's 
assertion that he injured both knees jumping out of a truck 
during an attack in Vietnam could have "possibly happened".  
However, as the Veteran did not see a doctor and did not have 
any problems until relatively recent times, the physician 
stated that the only way that he could relate his current 
difficulties back to that in-service incident would be with a 
great deal of speculation.  

In addition to the VA examination report, the claims folder 
also contains VA treatment records.  In May 2005, the 
Veteran's VA treating physician examined the Veteran.  This 
physician noted that the Veteran complained of left knee 
problems since his active duty.  Upon examination, the 
Veteran was diagnosed with severe degenerative changes of the 
medial compartment with genu varum alignment.  The physician 
noted that the Veteran had a mass on the lateral aspect of 
the left knee over the fibular head, which changes in size as 
fluid comes and goes.  The physician noted that the Veteran 
would be scheduled for a left total knee arthroplasty, at 
which time, the cyst would be addressed.  The physician 
concluded by stating that this is likely secondary to 
increased joint fluid from the lesion sustained 30+ years 
ago. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  

The Board notes that there is currently no evidence of record 
indicating that the Veteran injured either of his knees 
during active duty.  However, the Board recognizes that the 
Veteran was awarded service connection for a left wrist scar 
from a shrapnel wound in a June 2007 RO decision based on a 
finding that the Veteran came under attack in service.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  
Therefore, the Board notes that the Veteran's description of 
jumping from an exploding, moving vehicle is consistent with 
the circumstances, hardships, or conditions of his combat 
service.  Thus, under 38 U.S.C.A. § 1154(b) (West 2002), his 
description is presumed credible.

While the Board presumes the Veteran's account of injuring 
his knees in service to be credible, the claims folder still 
must contain medical evidence of a nexus between the claimed 
in-service injury and his current disability in order for 
service connection to be granted on a direct basis.  See 
Holton, supra.  The Veteran's credibility with regard to 
recounting in-service events or injuries does not extend to 
making medical conclusions regarding the causation of current 
disabilities.

With regard to the Veteran's right knee disability, the Board 
notes that the only medical opinion of record addressing the 
possible relationship between the Veteran's current right 
knee disability and his active duty is that from the May 2007 
VA examination.  While the physician at this examination 
acknowledged that the Veteran's account of injuring his knees 
while jumping out of a truck during an attack in Vietnam 
could have "possibly happened", he went to say that, as the 
Veteran did not see a doctor and did not have any problems 
until relatively recent times, the only way that he could 
relate the Veteran's current difficulties back to that in-
service incident would be with a great deal of speculation.  
The Court has held that opinions that are speculative, 
general or inconclusive in nature are of no probative value.  
See Bostain v. West, 11 Vet. App. 127 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  No other medical evidence of record has 
been submitted relating the Veteran's current right knee 
disability to his active duty service.  Without a definitive 
medical nexus linking the Veteran's current right knee 
disability to an in-service injury, service connection cannot 
be granted for the right knee.  

Additionally, the Board notes that the claims folder contains 
no evidence of complaints of or treatment for a right knee 
condition until his December 2003 claim, approximately 35 
years after the alleged injury.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, it clear that a 
presumption of service connection for arthritis is not 
warranted.  See 38 C.F.R. § 3.307, 3.309.

The Board acknowledges the Veteran's contentions that his 
current right knee condition is a result of the same in 
service injury that caused his right knee disorder.  However, 
no medical evidence has been submitted to support this 
contention.  

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.   First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.   If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  Indeed, the Veteran can attest to factual matters 
of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In other words, while the Board finds 
it credible that the Veteran injured his right knee in 
service, no competency can be given to his opinion that there 
is etiological relationship between that injury and his 
current disability.

With regard to the Veteran's left knee condition, the Board 
notes that the claims folder does contain a positive medical 
nexus linking the Veteran's current left knee disability to 
his active duty.  Specifically, the VA physician who examined 
the Veteran in May 2005, taking into account the Veteran's 
assertion of injuring his knee during active duty, stated 
that it is likely that the cyst on the Veteran's left knee is 
secondary to increased joint fluid from the lesion sustained 
30+ years ago.  

The Board notes that the May 2005 opinion linking the 
Veteran's left knee disability to service varies from the May 
2007 VA opinion which indicates that such an opinion would be 
speculative.  However, as both opinions are based on 
examination of the Veteran and consideration of his credible 
assertions of injuring his left knee during service, the 
Board finds that there is an approximate balance of the 
evidence.  As such, resolving all reasonable doubt in favor 
of the Veteran, the Board will grant service connection for 
the Veteran's left knee condition.

In granting service connection for the Veteran's left knee 
condition, the Board will reiterate that the evidence is 
balanced with regard to the left knee and, as such, 
reasonable doubt will be resolved in favor of the Veteran.  
With regard to the Veteran's right knee, however, there is no 
such balance of evidence.  The only medical opinion of record 
indicates that to link the Veteran's right knee condition to 
service would be speculative.  A more conclusive medical 
opinion has not been associated with the claim folder with 
regard to this issue. 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
right knee condition, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  With regard to the Veteran's left knee 
condition, resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that service connection must be 
granted.

2.  Entitlement to service connection for hepatitis C.

The Veteran is seeking entitlement to service connection for 
hepatitis C.  Specifically, the Veteran asserts that he was 
exposed to contaminated blood or fluids while giving aid to 
the wounded in his charge and wounded civilians from the 
Republic of Vietnam.  See Risk Factors for Hepatitis 
Questionnaire, March 2004.

A review of the Veteran's service treatment records shows no 
complaints, treatment, or diagnosis of hepatitis C during 
service.  Additionally, the most recent medical of evidence 
of record does not indicate that the Veteran has a current 
diagnosis of hepatitis C.  

The Board notes that a March 1991 VA letter from the chief of 
the blood bank reflected that test results revealed the 
Veteran to be positive for the hepatitis C virus antibody.  
This letter also indicated that people with abnormal test 
results, such as the Veteran, tend to transmit hepatitis more 
frequently than those with normal test results.  However, 
while the Veteran's 1991 blood test results were abnormal, 
indicating a hepatitis C virus antibody, the Veteran was not 
specifically diagnosed with active hepatitis C.  

The Veteran was tested more recently by VA for the presence 
of antibodies to the hepatitis C virus in December 2003.  
Results from this testing were negative.  The Board notes 
that these test results were positive for a hepatitis B 
surface antibody and consistent with recovery from and 
immunity to a past hepatitis A virus infection, if 
administration of a hepatitis A vaccination could be ruled 
out.  However, no diagnosis of hepatitis C was made at this 
time, nor was the presence of antibodies to the hepatitis C 
virus noted at this time.  Additionally, no other medical 
evidence of record has indicated that the Veteran has been 
currently diagnosed with hepatitis C. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show that the Veteran has a current diagnosis of 
hepatitis C or that he currently receives treatment for 
hepatitis C.  Thus, without a current diagnosis, there may be 
no service connection for this claimed disability.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

3.  Entitlement to service connection for a bilateral foot 
condition, to include jungle rot.

The Veteran is seeking service connection for a bilateral 
foot condition, to include jungle rot.  Specifically, the 
Veteran asserts that he has a bilateral foot condition or 
jungle rot of the feet as a result of his active duty 
service.  He indicated in his December 2003 claim that this 
disability began in 1966.  

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of jungle rot 
or a bilateral foot condition of any kind during service.  A 
May 1970 examination indicated that the Veteran's feet and 
skin were normal.  His 1972 service separation examination 
noted that there had been no change in his condition since 
his earlier examination.  Additionally, the claims folder 
contains no medical evidence of a skin condition of the feet 
until a December 2003 examination, at which the Veteran was 
noted as showing evidence of a heavy fungal infection and 
callus and dry skin on his feet. 

In a March 2005 VA podiatry consultation record, the Veteran 
was noted as having onychomycosis and hyperkeratosis.  At 
this consultation, the Veteran reported that he began 
experiencing symptoms of fungal nails while serving in 
Vietnam.  The examiner did not comment as to whether there 
was any relationship between the Veteran's current foot 
problems and those that he reported as having in service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional).

As noted above, regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2008).  Currently, there is no evidence of 
record that the Veteran had a skin condition of the bilateral 
feet in service, and no competent medical opinion has related 
his current onychomycosis and hyperkeratosis to service.  
Thus, the Veteran's claim for service connection must fail.  

Additionally, the claims folder contains no evidence of 
complaints or treatment of a skin condition of the bilateral 
feet until his December 2003 claim, over 30 years after his 
discharge from service.  Again, a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's contentions that he has 
jungle rot of the bilateral feet as a result of his active 
duty service.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, which would include him 
development a rash or skin problems of the feet.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Veteran lacks 
the necessary expertise to diagnose his in-service foot 
problems or to render an etiological opinion that would 
relate those in-service problems to his current disability.  
See Robinson v. Shinseki.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a right knee condition, 
to include arthritis is denied.

Entitlement to service connection for left knee disability 
(degenerative joint disease, status post total knee 
replacement), is granted.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a bilateral foot 
condition, to include jungle rot, is denied.




REMAND

The Board notes that, in a January 2007 rating decision, the 
RO continued the 10 percent evaluation of the Veteran's 
service-connected tinnitus and the noncompensable evaluation 
of the Veteran's service-connected bilateral hearing loss.  
The Veteran submitted a statement later that same month 
indicating that he disagreed with the denial of these claims.  
The Veteran was not afforded a SOC addressing these issues.  
These claims must now be remanded to allow the RO to provide 
the Veteran with an appropriate SOC on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  These issues will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the 
issues of entitlement to an evaluation in 
excess of 10 percent disabling for 
service-connected tinnitus and 
entitlement to a compensable evaluation 
for service-connected bilateral hearing 
loss.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2008).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


